Citation Nr: 0842497	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-09897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for a lung disability 
(claimed as reduced lung capacity).  

4.	Entitlement to service connection for bilateral knee pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty for eight years and seven 
months, including service from September 1983 to September 
1987, from June 2003 to April 2004 and from May 2006 to June 
2007. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence, consisting of a 
DD214, from the veteran during the hearing.  The evidence was 
accompanied by a waiver of the veteran's right to initial 
consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.  

The issues of entitlement to service connection for tinnitus 
and bilateral knee pain are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The competent medical evidence does not show a current 
diagnosis of PTSD that can be related to service.  

2.	The competent medical evidence does not show a current 
diagnosis of a lung disability that can be related to 
service.  


CONCLUSIONS OF LAW

1.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 
(2008).

2.	A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in January 2005 that 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in August 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



PTSD

Specifically, for service connection to be awarded for PTSD, 
the record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor; and (3) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2008).  The Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV) is the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2008).

In this case, the veteran has not been diagnosed with PTSD.  
The Board has reviewed all the medical evidence of record.  
The medical evidence does not show that the veteran has a 
current diagnosis of PTSD.  

In an August 2005 VA Initial Examination for PTSD, a 
psychologist evaluated the veteran and found that the veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  

Without medical evidence providing a diagnosis of PTSD, 
service connection cannot be granted.  The Board has 
considered the contentions of the veteran that he has PTSD 
based on his in-service experiences, including the 
experiences in Kuwait.  However, as a layman, without the 
appropriate medical training and expertise, the veteran is 
not competent to provide a probative opinion on a medical 
matter such as a diagnosis or etiology.  While a layman such 
as the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion diagnosing a disability or linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Id.  

As the medical evidence of record lacks a diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim and the benefit-of-the-doubt rule does not apply.  
Therefore, the veteran's claim for service connection for 
PTSD must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Lung Disability

The veteran claims service connection for a lung disability 
and asserts that his lung capacity is 80 percent.  In 
service, the veteran was given a pulmonary function test in 
March 2004.  The veteran was found to have normal values for 
testing purposes.  

The Board has reviewed all the medical evidence of record and 
finds that the veteran has not been diagnosed with a lung 
disability.  The VA treatment records do not show a diagnosis 
of a lung disability.  In an August 2005 VA General Medical 
Examination, the veteran had normal lung capacity and a 
normal pulmonary function test.  

Without medical evidence providing a diagnosis of a lung 
disability, service connected cannot be granted.  The Board 
has considered the contentions of the veteran that he was 
exposed to chemicals and gases in service that caused a lung 
disability.  The veteran, however, has not demonstrated that 
he has any medical expertise to make such an opinion or 
diagnosis.  See Espiritu, supra.  Where the determinative 
issue involves a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Id.  The Board notes that while the 
veteran is competent to report symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of a disability.  

As the medical evidence of record lacks a diagnosis of a lung 
disability, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the veteran's claim for service connection 
for a lung disability must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 

Service connection for a lung disability (claimed as 
decreased lung capacity) is denied. 


REMAND

The Board notes that the veteran was not provided with the 
provisions as set forth in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) in the VCAA notice regarding service 
connection.  Additionally, the only service medical records 
associated with the claims file are those submitted by the 
veteran.  There was a request for records submitted in 
January 2005 for the veteran's first period of service, 
however, it was incomplete and no records were acquired.  
Finally, the veteran was scheduled for VA examinations in 
October 2006 for tinnitus and bilateral knee pain.  The 
veteran failed to appear for these examinations.  The 
examinations were not rescheduled.  

In his testimony, the veteran described continuous diesel 
engine noise in service.  The veteran's military occupational 
specialty was special warfare combatant crewman advanced.  
The veteran also testified that he was experiencing constant 
ringing in his ears after service.  

Regarding the veteran's bilateral knee pain, the service 
medical records show that in November 1983, the veteran 
sought treatment for bilateral knee pain.  The veteran was 
diagnosed with mild chondromalacia.  

Based on the foregoing, the Board finds that a VA examination 
is necessary to determine if the veteran has a diagnosis of 
tinnitus that can be related to service and if the veteran's 
current bilateral knee complaints are related to the in-
service treatment.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	The veteran's periods of service should 
be verified and the RO should attempt to 
obtain the service medical records from 
each period of active service.  All 
efforts to obtain the records should be 
fully documented, and a negative response 
should be associated with the claims file 
if the records are not available.

3.	Then, the veteran should be scheduled 
for VA examinations with the appropriate 
medical specialists to determine the 
nature and etiology of tinnitus and any 
bilateral knee disability.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examinations, and the examination 
reports should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  

4.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


